                Case 10-11255-CSS              Doc 4533        Filed 12/10/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                      Chapter 11
                                         1
SS BODY ARMOR I, INC., et al.
                                                      Case No. 10-11255 (CSS)
                                    Debtors.          (Jointly Administered)

                                                      Objection Deadline: January 12, 2021 at 4:00 p.m. (ET)
                                                      Hearing Date: February 2, 2021 at 10:00 a.m. (ET)
                                                      Ref. Docket No. 4525

    NOTICE OF RESCHEDULED HEARING ON POST-CONFIRMATION DEBTOR’S
    MOTION FOR ORDER FURTHER EXTENDING THE PERIOD WITHIN WHICH
         THE POST-CONFIRMATION DEBTOR MAY REMOVE ACTIONS
           PURSUANT TO 28 U.S.C. § 1452 AND FED. R. BANKR. P. 9027

                  PLEASE TAKE NOTICE that on November 19, 2020, the debtor in the above-

captioned case (the “Post-Confirmation Debtor”) filed the Post-Confirmation Debtor’s Motion for

Order Further Extending the Period Within Which the Post-Confirmation Debtor May Remove

Actions Pursuant to 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9027 [Docket No. 4525] (the

“Motion”) with the United States Bankruptcy Court for the District of Delaware, 824 Market

Street, Wilmington, Delaware 19801 (“Bankruptcy Court” or “Court”). You were previously

served with a copy of the Motion.

                  PLEASE TAKE FURTHER NOTICE that the hearing on the Motion scheduled

for January 15, 2021 at 2:00 p.m. (ET) has been adjourned with the permission of the Court to

February 2, 2021 at 10:00 a.m. (ET).




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers are:
SS Body Armor I, Inc. (9361) f/k/a Point Blank Solutions, Inc. SS Body Armor II, Inc. (4044) f/k/a Point Blank Body
Armor, Inc.; SS Body Armor III, Inc.; (9051) f/k/a Protective Apparel Corporation of America; and PBSS LLC (8203).
All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o Pachulski Stang
Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis Jones.


DOCS_DE:232072.1 70934/001
                Case 10-11255-CSS    Doc 4533     Filed 12/10/20    Page 2 of 2




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the relief

sought in the Motion must be filed with the Bankruptcy Court on, or before,

January 12, 2021 at 4:00 p.m. (Prevailing Eastern Time).

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve

a copy of the response or objection upon the following: (i) counsel to the Post-Confirmation

Debtor: Pachulski Stang Ziehl & Jones, LLP, 919 North Market Street, 17th Floor, Wilmington,

Delaware 19801, Attn: Laura Davis Jones, Esquire; and (ii) counsel to the U.S. Trustee: Jane

Leamy, Esquire, Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, Delaware 19801.

                 IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE

COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER

NOTICE OR HEARING.

 Dated: December 10, 2020                    PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ James E. O’Neill
                                             Laura Davis Jones (Bar No. 2436)
                                             Alan J. Kornfeld (CA Bar No. 130063)
                                             James E. O’Neill (Bar No. 4042)
                                             Elissa A. Wagner (CA Bar No. 213589)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: ljones@pszjlaw.com
                                                     akornfeld@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     ewagner@pszjlaw.com

                                             Counsel for the Post-Confirmation Debtor




DOCS_DE:232072.1 70934/001                   2
